KINKADE, J.
Epitomized Opinion
Published. Only in Ohio Law Abstract
Action on promissory note against the two makers of the note and an endorser of the note by the name of L. C. Cameron. The note was endorsed as follows:
“L. C. Cameron
W. E. Fowler
without recourse”
Camerson demurred to the petition on the grounds that the note was endorsed without recourse as to him and for the further reason that the makers of the note were non-residents of the State of Ohio and that no valid service of summons could be made upon them within the Court of Common Pleas of Fulton county. The Common Pleas Court sustained the demurrers and on appeal the Court of Appeals reversed that judgment and remanded the cause for further proceedings, holding:
1. The court will not hold .the words “without recourse” following the name of the second endorser as applicable to the first endorser on demurrer to the petition. If that be a fact, it must be made to appear in the pleadings by answer, and be supported by evidence.
Sec. 11334 GC. authorizes the form of pleading filed in this case which includes Cameron as one of the defendants against whom- judgment is sought.